DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This Office action is in response to the reply received on 29 April 2021. Claims 1-2, 4, 6-11, 13, and 15-24 are pending. 
Response to Remarks
The amendments and arguments received on 29 April 2021 have been considered. Because independent claims 1, 10, and 19 have been amended to recite subject matter previously indicated as allowable, the rejections of claims 1-2, 4, 7-11, 13, and 16-20 under 35 U.S.C. 102 or 103 have been withdrawn. 
Allowable Subject Matter
Claims 1-2, 4, 6-11, 13, and 15-24 are allowed.
The following is an examiner’s statement of reasons for allowance: independent claims 1, 10, and 19 have been amended to recite subject matter indicated as allowable in the previous Office action. Claims 2, 4, 6-9, 11, 13, 15-18, and 20-24 are considered allowable at least for their dependence on claims 1, 10, or 19.
Any comments considered necessary must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Todd Melton whose telephone number is (571)270-3871. The examiner can normally be reached on weekdays, 9:30am - 6:00pm (Eastern time). Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Berona can be reached on (571)272-6909. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TODD MELTON/Primary Examiner, Art Unit 3669